DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any, and all, grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
With respect to claim 1, lines 1 and 8:  It is unclear what the “object” being illuminated is.
Claims 2, 3 and 8-12 are unclear as being dependent from unclear claim 1.
With respect to claim 4, lines 1 and 8:  It is unclear what the “object” being illuminated is.
Claims 5-6 are unclear as being dependent from unclear claim 4.
With respect to claim 7, the limitation “a horizontal axis is set to the distance, and a vertical axis is set to an illuminance around the object, a point defined by the distance between the object and the light emitting device and the illuminance around the light emitting device is included in a region above a straight line connecting a point (30 cm, 100 [lx]), a point (90 cm, 456 [lx]), and a point (10,000 cm, 100,000 [lx]) together” is completely unclear.  It is unclear to what “the distance” and “an illuminance around the object” refers.  Also the points defined are unclear.

With respect to claim 13, line 6:  It is unclear what is the “object” being illuminated.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, lines 8-10:  the limitation “wherein a distance between the object and the light emitting device when an indoor light is turned off is less than or equal to 90 cm” is unclear and appears to be a direct translation of Japanese claims. It is unclear how the “distance between the object and the light emitting device” is affected by the light being turned on or turned off.  Also “indoor light” does not have proper antecedent basis.  Does “indoor light” refer to the “light emitting elements”?  
Claims 2, 3 and 7-12 are indefinite as being dependent from indefinite claim 1.
With respect to claim 4, lines 8-10:  the limitation “wherein a distance between the object and the light emitting device when an indoor light is turned off is less than or equal to 150 cm” is unclear and appears to be a direct translation of Japanese claims. It is unclear how the “distance between the object and the light emitting device” is affected by the light being turned on or turned off.  Also “indoor light” does not have proper antecedent basis.  Does “indoor light” refer to the “light emitting elements”?
Claims 5-6 are indefinite as being dependent from indefinite claim 4.
With respect to claim 13, lines 5-8:  the limitation “wherein a distance between the object and the light emitting device when an indoor light is turned off is less than or equal to 150 cm” is unclear and appears to be a direct translation of Japanese claims. It is unclear how the “distance between the object and the light emitting device” is affected 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (3,894,225).
With respect to claim 1, Chao discloses a decoration device decorating an object the device comprising: a light emitting device [figures 1-4] having light transmittivity and flexibility [“bendable, translucent, plastic tape members 14 and 15” column 1, lines 41-42], including a plurality of light emitting elements [12], each of the light emitting elements [12] emitting light from a first surface thereof [outer surface of 14] and a second surface thereof [outer surface of 15], and being arranged on one side of the object [“objects such as wood, glass or the like” Chao claim 2], wherein a distance between the object and the light emitting device when an indoor light is turned off is less than or equal to 90 cm [the device is applied to the surface of the object, see Chao claim 2].  
Chao does not disclose the light emitting decorative device may be used indoors but does disclose the device may be used around a window frame, on garments and may be secured to objects such as wood, glass or the like.  Using illuminations device indoors is well known in the art. It would have been well within the skill of one versed in the art at the time the invention was made to use the device of Chao indoors to provide illumination to dark areas and to provide a decorative effect.  
With respect to claim 2, Chao discloses the distance between the object and the light emitting device is less than or equal to 60 cm [the device is applied to the surface of the object, see Chao claim 2].  
claim 3, Chao discloses the distance between the object and the light emitting device is less than or equal to 30 cm [the device is applied to the surface of the object, see Chao claim 2].  
With respect to claim 4, Chao discloses a decoration device decorating an object the device comprising: a light emitting device [figures 1-4] having light transmittivity and flexibility [“bendable, translucent, plastic tape members 14 and 15” column 1, lines 41-42], including a plurality of light emitting elements [12], each of the light emitting elements [12] emitting light from a first surface thereof [outer surface of 14] and a second surface thereof [outer surface of 15], and being arranged on one side of the object [“objects such as wood, glass or the like” Chao claim 2], wherein a distance between the object and the light emitting device when an indoor light is turned on is less than or equal to 150 cm [the device is applied to the surface of the object, see Chao claim 2].  
Chao does not disclose the light emitting decorative device may be used indoors but does disclose the device may be used around a window frame, on garments and may be secured to objects such as wood, glass or the like.  Using illuminations device indoors is well known in the art. It would have been well within the skill of one versed in the art at the time the invention was made to use the device of Chao indoors to provide illumination to dark areas and to provide a decorative effect.  
 With respect to claim 5, Chao discloses the distance between the object and the light emitting device is less than or equal to 120 cm [the device is applied to the surface of the object, see Chao claim 2].  
claim 6, Chao discloses the distance between the object and the light emitting device is less than or equal to 90 cm [the device is applied to the surface of the object, see Chao claim 2].  
With respect to claim 7, as best understood Chao shows or suggests a horizontal axis is set to the distance, and a vertical axis is set to an illuminance around the object, a point defined by the distance between the object and the light emitting device and the illuminance around the light emitting device is included in a region above a straight line connecting a point (30 cm, 100 [lx]), a point (90 cm, 456 [lx]), and a point (10,000 cm, 100,000 [lx]) together.  
With respect to claim 8, Chao discloses the light emitting device includes, a first substrate [14] having light transmittivity and flexibility [“bendable, translucent, plastic tape members 14 and 15” column 1, lines 41-42], and a conductive layer [13, 21, 22] being formed on the first substrate [14], a second substrate [15] having light transmittivity and flexibility [“bendable, translucent, plastic tape members 14 and 15” column 1, lines 41-42], and being arranged to face the first substrate [14], a plurality of light emitting elements [12] including an electrode connected to the conductive layer [13, 21, 22], and being arranged between the first substrate [14] and the second substrate [15], and - 40 -a layer [16] having flexibility [the adhesive is inherently flexible as it is rolled, column 1, lines 40-49], being arranged between the first substrate [14] and the second substrate [15], and retaining the plurality of light emitting elements 12, column 1, lines 40-49].  
Chao does not disclose the adhesive layer [16] is - 40 -a resin layer having light transmittivity.  Resin glue is a type of adhesive used in the construction industry that 
 With respect to claim 9, Chao discloses the light emitting element is arranged into the shape of a matrix [see figures 1 and 2:  Column matrix: A matrix having a single column].  
With respect to claim 10, Chao discloses the first substrate and the second substrate are bent to surround the light emitting element [the device may be rolled, figure 1].  
With respect to claim 11, Chao does not disclose the refractive indexes of the first substrate and the second substrate and the adhesive layer [16] or the adhesive layer is formed of resin.  It would have been well within the skill of one versed in the art at the time the invention was made to form the adhesive layer [16] of Chao to be a resin layer as resin glue has superior bonding capabilities and to form the resin adhesive to have a refractive index different from a refractive index of the first substrate and the second substrate if such would produce a desirable light output by diffusing or bending the light.  
With respect to claim 12, Chao discloses the conductive layer [13] and inherently the light emitting element would have an electrode.  Using bumps to connect electrodes and conductors is well known in the art.  It is also well known that light from the light emitting elements reflect metallic elements including on electrodes and bumps.  It would 
 With respect to claim 13, Chao discloses a method for using a light emitting device [figures 1-4] having light transmittivity and flexibility [“bendable, translucent, plastic tape members 14 and 15” column 1, lines 41-42], and including a plurality of light emitting elements [12], the method comprising: arranging the light emitting device on one side of an object [“objects such as wood, glass or the like” Chao claim 2] such that a distance from the- 41 - object is less than or equal to 150 cm by turning off an indoor light [the device is applied to the surface of the object, see Chao claim 2]; and allowing the plurality of light emitting elements [12] of the light emitting device to emit light.
Chao does not disclose the light emitting decorative device may be used indoors but does disclose the device may be used around a window frame, on garments and may be secured to objects such as wood, glass or the like.  Using illuminations device indoors is well known in the art. It would have been well within the skill of one versed in the art at the time the invention was made to use the device of Chao indoors to provide illumination to dark areas and to provide a decorative effect.  



Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan (2007/0263385) discloses a LED lighting apparatus [1] with circuit board [2] having LEDs [21] in a flexible transparent coatings [11, 12]. 
Wang et al. (2005/0207156) discloses a light emitting device having light transmittivity and flexibility [element 13: paragraph 0028], including a plurality of light emitting elements [12], the light emitting elements emitting light from a first surface of substrate [11] and thereof and a second surface thereof.
Garrett (8,454,198) discloses a flexible [figure 10] light emitting device [10] including a plurality of light emitting elements [13], each of the light emitting elements [13] inherently emitting light from a first surface thereof and a second surface thereof.
Yu et al. (7,604,377) discloses a LED lighting apparatus [figure 1B] with transparent flexible tap [100], a transparent conductive line [110, 110’] and LEDs [130, 130’]. 
Jenke et al. (5,424,925) discloses a flexible [see abstract] light emitting device [14] including a plurality of light emitting elements [32], each of the light emitting elements [32] emitting light from a first surface thereof and a second surface thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA K TSO/Primary Examiner, Art Unit 2875